NORRIS McLAUGHLIN P.A.

Margaret Raymond Flood, Esq.

400 Crossing Boulevard, 8th Floor
Bridgewater, New Jersey 08807

General 908-722-0700

Fax 908-722-0755

Direct 908-252-4228

Email: mraymondflood@norris-law.com
Attorneys for Defendant, Carol Gallagher

 

 

UNITED sTATEs DISTRICT CoURT
DISTRICT oF NEW JERSEY
wEDPENS DoRsAINvIL,
crvIL AchoN No. 2;15-cv-3035-Es-JAD
Plainriff,
ELECTRoNICALLY FILED
_VS_
; oRDER vACATING DEFAULT As To
STUART L~ PEIM’ et al~’ : DEFENDANT cARoL GALLAGHER AND
: GRANTING GALLAGHER’s CRosS-
Defendants~ ; MoTloN FoR AN EXTENSION oF TIME To
- ANSWER, MovE oR oTHERwISE PLEAD

 

This matter having been opened to the Court upon motion of Defendant, Carol Gallagher
(“Gallagher”), by her attomeys, Norris McLaughlin P.A., for an Order denying Plaintiff’s motion
to enter default judgment against Defendant Gallagher; vacating the default entered against
Defendant Gallagher; and extending Defendant Gallagher’s time to answer, move or otherwise
plead to the Amended Complaint for a period of thirty (30) days from the return date of
this motion, or December 5, 2018; and the Court having reviewed the Defendant Gallagher's
papers, and Plaintiff not having timely filed any opposition, and for good cause shown;

IT IS on this 28th day of November, 2018,

ORDERED as follows:

l. Defendant Gallagher’s cross-motion to vacate the entry of default, (ECF No.

26), be and hereby is GRANTED;

2. The default previously entered against Defendant Gallagher on September ll,

2018 be and hereby is vacated;

3. Defendant Gallagher shall answer, move or otherwise plead in response to the

Amended Complaint on or before December 5, 2018; and

4. Plaintiff’s motion to enter default judgment against Defendant Gallagher, (ECF
No. 21), be and hereby is DENIED AS MOOT.

<) \\\R‘>»\\K

Joseph in ickson

United States Magistrate Judge
Opposed

Unopposed X

